Porter, J.,
delivered the opinion of the court.
According to our first impressions after the argument was concluded, there was required for decision of this cause, the solution of a question of frequent occurrence and considerable importance, namely, whether a child who had received a gift from his father of community property during marriage, was compelled to collate the one-half of it, when they come to partake, with their brothers and sisters, of their mother’s x estate, a portion of which was formed of acquests and gains 7 . , . .,,,11 made during her marriage with the donor.-
on a fbUher and more minute examination of the evidence, we find that the decision of the question is not necesA sary in order to enable us to settle the rights of the parties before us. One of the principal grounds of defence in the c<raR below, was the repayment by the son to the father, of the money at one time advanced by him. The evidence on this head is not so conclusive as could be desired, but conside™g the length of time since the transaction took place and <^ea^1 the party making the repayment, the confidence which existed between persons so nearly connected, and the tendency of that confidence to -dispense with the formalities which usually attend transactions between strangers, it is not, J 077 perhaps, a matter of surprise that it is not more satisfactory. R convinced the judge below, and upon the rule well estabbshed in this court that where the decision of the inferior tribunal turns on a question of fact, and that fact be doubtful, *439we will not reverse the judgement. We think that which was rendered in this case should not be disturbed.
Simon, for plaintiffs.
Crow and Bowen, for defendant and widow Guidry, fils.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the court below be affirmed, with costs.